Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Diane Logan appeals the magistrate judge’s order* granting summary judgment for the Commissioner of Social Security in her action seeking review of the Commissioner’s denial of social security benefits. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because *660Logan’s informal brief does not challenge the basis for the magistrate judge’s disposition, Logan has forfeited appellate review of the magistrate judge’s order. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceed before a magistrate judge. See 28 U.S.C. § 636(c) (2006).